ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           Taliani v. Herrmann, 2011 IL App (3d) 090138




Appellate Court             STEVEN A TALIANI, Plaintiff-Appellee and Cross-Appellant, v.
Caption                     PATRICK J. HERRMANN, as State’s Attorney for Bureau County,
                            Illinois, Defendant-Appellant and Cross-Appellee.



District & No.              Third District
                            Docket No. 3-09-0138


Filed                       August 19, 2011
Rehearing denied            September 29, 2011
Held                        An order awarding plaintiff attorney fees for the work performed by his
(Note: This syllabus        counsel in obtaining grand jury transcripts from defendant’s 1994
constitutes no part of      criminal trial pursuant to the Freedom of Information Act was reversed
the opinion of the court    on the ground that the Act is not the proper vehicle for obtaining grand
but has been prepared       jury transcripts.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under              Appeal from the Circuit Court of Bureau County, No. 07-MR-30; the
Review                      Hon. Eugene P. Daugherity, Judge, presiding.



Judgment                    Reversed and vacated in part.
Counsel on                  Patrick J. Herrmann (argued), State’s Attorney, of Princeton, for
Appeal                      appellant.

                            Robert L. Caplan (argued), of Clarendon Hills, for appellee.


Panel                       JUSTICE SCHMIDT delivered the judgment of the court, with opinion.
                            Justice Holdridge concurred in the judgment and opinion.
                            Justice Lytton dissented, with opinion.




                                               OPINION

¶1          In an action under the Illinois Freedom of Information Act (the Act) (5 ILCS 140/1 et
        seq. (West 2008)), the trial court ordered the defendant, Patrick J. Herrmann, in his capacity
        as Bureau County State’s Attorney, to provide the plaintiff, Steven A. Taliani, with
        transcripts of grand jury proceedings from Taliani’s 1994 criminal case. Taliani then
        petitioned for an award of attorney fees pursuant to the Act. The petition included a request
        for fees for time spent by Taliani’s attorney to prepare and argue the fee petition (commonly
        called “fees on fees”). The trial court awarded Taliani attorney fees in an amount less than
        he requested and denied his request for fees on fees. Herrmann appeals the award of attorney
        fees; Taliani cross-appeals the denial of his petition for fees on fees. We reverse and vacate
        the order granting Taliani attorney fees.

¶2                                                FACTS
¶3          Taliani is currently serving a 70-year sentence for murder and a 30-year sentence for
        aggravated battery with a firearm, both from convictions in 1994. In June 2007, he filed a pro
        se complaint for declaratory and injunctive relief under the Act. In his complaint, Taliani
        alleged that the Bureau County circuit court clerk denied his request for “a copy of Grand
        Jury Transcripts from the case of People v. Taliani, Case No. 94-CF-37.” Taliani also stated
        that pursuant to section 10 of the Act (5 ILCS 140/10 (West 2008)), he appealed the clerk’s
        denial to Herrmann. In response, Herrmann sent Taliani a letter which stated, in part, “That
        Grand Jury Transcript was provided to your attorney prior to trial. You should contact him
        to receive a Grand Jury Transcript if you do not have it.”
¶4          Taliani then wrote a letter to his criminal trial lawyer asking for the grand jury transcripts.
        In a responsive pleading, Taliani stated that his criminal trial attorney failed to respond to his
        request for the transcripts. Subsequently, Herrmann sent Taliani a letter stating that he was
        denying Taliani’s freedom of information request “[b]ecause the proceedings of the Grand
        Jury are conducted in secrecy, matters other than deliberations and the vote cannot be

                                                   -2-
       disclosed by the State’s Attorney with only limited exceptions. The dissemination of Grand
       Jury proceedings is covered by 725 ILCS 5/112-6.”
¶5         Robert Caplan entered his appearance as Taliani’s counsel in the matter; Taliani filed a
       two-count amended complaint. In count II, Taliani named Herrmann, in his official capacity
       as Bureau County State’s Attorney, as the defendant. Taliani asserted that Herrmann denied
       his request for the grand jury transcripts and attached the letter from Herrmann.
¶6         Herrmann filed a motion to dismiss count II of Herrmann’s complaint. Taliani filed a
       response to Herrmann’s motion and then a motion for judgment on the pleadings. The court
       denied Herrmann’s motion to dismiss and granted Taliani’s motion for judgment on the
       pleadings, ordering Herrmann to provide the grand jury transcripts to Taliani.
¶7         Taliani submitted a petition contending that under section 11(i) of the Act (5 ILCS
       140/11(i) (West 2008)), he was entitled to attorney fees. In the petition, Taliani asserted that
       Caplan’s hourly rate was $250. Taliani attached billing sheets from Caplan indicating that
       Caplan had worked on the matter for 85 hours and 8 minutes, for a total bill of $19,951.50.
       The billing sheets deducted $2,000 for work Caplan had done on count I of the complaint,
       for a final total request of $17,951.50.
¶8         The court held a hearing on Taliani’s petition for attorney fees; at the beginning of the
       hearing, Taliani submitted a supplemental petition for attorney fees, seeking fees on fees for
       the time he spent preparing and litigating his original fee petition. Attorney Randolph Gordon
       testified as a witness for Taliani. Gordon opined that a $250 hourly rate was reasonable given
       Caplan’s work on the case, his experience and what other judges in the circuit have approved
       as an hourly rate in civil cases. Caplan testified that a $250 hourly rate was reasonable based
       on his responsibility in the case, his many years of experience and the hourly rates for
       lawyers in civil matters in several of the surrounding counties.
¶9         At the conclusion of the hearing, the court reduced the total hours from 85.1 to 57.86.
       The court also reduced Caplan’s hourly rate from $250 to $162.50, finding that $162.50 was
       a reasonable hourly rate in the area based on its experience. The court awarded Taliani fees
       of $9,361.62. The court refused to award Taliani any fees on fees requested in his
       supplemental petition.
¶ 10       Herrmann appeals the trial court’s award of attorney fees to Taliani. Taliani cross-appeals
       the trial court’s denial of the fees on fees.

¶ 11                                       ANALYSIS
¶ 12       The Act requires public bodies make “available to any person for inspection or copying
       all public records, except as otherwise provided in Section 7 of this Act.” 5 ILCS 140/3(a)
       (West 2008). Public records are broadly defined under the Act. 5 ILCS 140/2(c) (West 2008).
       Section 7 of the Act exempts certain records from its reach, notably, “[i]formation
       specifically prohibited from disclosure by federal or State law.” 5 ILCS 140/7(1)(a) (West
       2008).
¶ 13        Section 112-6 of the Code of Criminal Procedure of 1963 (the Code) (725 ILCS 5/100-1
       et seq. (West 2008)) is a state law that prohibits the disclosure of grand jury transcripts


                                                 -3-
       without a court order and thus exempts them from the Act. 725 ILCS 5/112-6 (West 2008).
       Herrmann would have violated state law had he provided Taliani the requested documents
       without a court order to do so. The Code indicates that grand jury proceedings are secret and
       only open to the “State’s Attorney, his reporter and any other person authorized by the court
       or by law.” 725 ILCS 5/112-6(a) (West 2008); People v. DiVincenzo, 183 Ill. 2d 239, 254
       (1998); People v. Sampson, 406 Ill. App. 3d 1054, 1057 (2011). Taliani was only entitled to
       a copy of the grand jury transcripts pursuant to section 112-6(c)(3) of the Code. It states:
       “Disclosure otherwise prohibited by this Section of matters occurring before the Grand Jury
       may also be made when the court, preliminary to or in connection with a judicial proceeding,
       directs such in the interests of justice or when a law so directs.” 725 ILCS 5/112-6(3)(c)
       (West 2008).
¶ 14       Taliani was only entitled to a copy of the grand jury transcripts pursuant to the Code and
       the Code does not allow him to recover his fees. It was error for the trial court to award fees
       to Taliani in this matter.
¶ 15       Contrary to the dissent’s assertions, in both this court and the trial court, Herrmann
       argued that it was improper to award fees because a law other than the Act controlled his
       ability to disclose the transcripts to Taliani.1 Thus, he raised an issue of law that this court
       reviews de novo. Corral v. Mervis Industries, Inc., 217 Ill. 2d 144, 153 (2005). No doubt the
       Act’s attorney fees provision is to dissuade public officials from refusing to disclose public
       records that the Act requires them to disclose. That is, the Act provides, in essence, that if
       a public official requires one to hire a lawyer and file suit to obtain that which should have
       been handed to him, the person who ultimately prevails in obtaining the records should be
       entitled to recover attorney fees. This commonsense provision promotes the purposes of the
       Act. On the other hand, it would be absurd to construe the statute to forbid a government
       body from disclosing certain records without a court order and then require it to pay the
       applicant’s attorney fees in securing the court order.



               1
                 With all due respect, the dissent misconstrues both the record and the majority opinion. The
       effect of the trial court’s order of August 8, 2008, was to order the turnover of the grand jury
       transcripts. Herrmann complied with that order and, therefore, it is a fait accompli. The issue of
       providing the records to Taliani is moot. Herrmann does not attack the August 8 order and we do not
       reverse that order. We discuss the basis of the pleadings because they are relevant to the January 22,
       2009, order awarding attorney fees. In essence, the trial court got the right result on August 8 for the
       wrong reason. It was only with respect to the January order awarding fees that it became important
       that the trial court ordered the disclosure of the grand jury transcripts under the Act. That is, had the
       trial court denied the award of attorney fees, there would have been nothing for Herrmann to appeal.
       We do not raise an issue sua sponte as alleged by the dissent. Rather, we address an issue that
       Herrmann has raised from the beginning. Once Herrmann had a court order requiring the disclosure
       of the grand jury transcripts, except with respect to the attorney fees issue, it mattered not to him
       whether the order was issued pursuant to the Code, the Act, or any other statute. We address the
       propriety of the Act count now because it goes to the very heart of the attorney fees issue and the
       January 22, 2009, order which Herrmann appeals. Contrary to the dissent’s assertion, this opinion
       reverses the January 2009 order awarding fees and only that order.

                                                     -4-
¶ 16       We hold that, as a matter of law, the Act is not the proper vehicle for obtaining grand jury
       transcripts. As Herrmann originally advised Taliani, disclosure of grand jury transcripts is
       governed by section 112-6(c)(3). 725 ILCS 5/112-6(c)(3) (West 2008). The order of the trial
       court awarding fees to Taliani is reversed. Given our resolution of this issue, we need not
       address Taliani’s cross-appeal. Our holding that Taliani is not entitled to any fees renders the
       fees on fees issue moot.
¶ 17       For the foregoing reasons, the judgment of the circuit court of Bureau County is reversed
       and vacated with regard to the granting of attorney fees.

¶ 18       Reversed and vacated in part.

¶ 19       JUSTICE LYTTON, dissenting:
¶ 20       I dissent. The issue decided by the majority was never raised in the trial court or on
       appeal. The only issue on appeal was the attorney fees award. Thus, the order granting
       Taliani’s Freedom of Information Act (FOIA) complaint is not at issue in this appeal. This
       court should be reviewing the only issue properly before it, which is the trial court’s attorney
       fees award. I would affirm the trial court’s award of attorney fees to Taliani but remand to
       determine the proper amount of fees, including fees on fees.

¶ 21                                                I
¶ 22       Illinois Supreme Court Rule 303(b)(2) provides that a notice of appeal “shall specify the
       judgment or part thereof or other orders appealed from and the relief sought from the
       reviewing court.” Ill. S. Ct. R. 303(b)(2) (eff. June 4, 2008). Pursuant to Rule 303(b)(2),
       when an appeal is taken from a specified judgment, the appellate court acquires no
       jurisdiction to review other judgments or parts of judgments not specified or inferred from
       the notice of appeal. Neiman v. Economy Preferred Insurance Co., 357 Ill. App. 3d 786, 790
       (2005). Where a notice of appeal does not mention a specific order, the appellate court lacks
       jurisdiction to review that order. See id. at 791.
¶ 23       Issues not raised in the trial court are forfeited on appeal. Rojas Concrete, Inc. v. Flood
       Testing Laboratories, Inc., 406 Ill. App. 3d 477, 482 (2010). Similarly, all arguments not
       raised in an opening appellate brief are forfeited. Jordan v. Civil Service Comm’n, 246 Ill.
       App. 3d 1047, 1048 (1993).
¶ 24       It is improper for courts of review to raise issues sua sponte. Our supreme court
       explained: “Illinois law is well settled that *** ‘a reviewing court should not normally search
       the record for unargued and unbriefed reasons to reverse a trial court judgment.’ ” (Emphasis
       omitted.) People v. Givens, 237 Ill. 2d 311, 323 (2010) (quoting Saldana v. Wirtz Cartage
       Co., 74 Ill. 2d 379, 386 (1978)). The United States Supreme Court has articulated the reasons
       for this policy:
                “In our adversary system, in both civil and criminal cases, in the first instance and on
           appeal, we follow the principle of party presentation. That is, we rely on the parties to
           frame the issues for decision and assign to courts the role of neutral arbiter of matters the

                                                 -5-
           parties present. *** [A]s a general rule, ‘[o]ur adversary system is designed around the
           premise that the parties know what is best for them, and are responsible for advancing
           the facts and arguments entitled them to relief.’ [Citation.] As cogently explained:
               ‘[Courts] do not, or should not, sally forth each day looking for wrongs to right. We
               wait for cases to come to us, and when they do we normally decide only questions
               presented by the parties. Counsel almost always know a great deal more about their
               cases than we do.’ [Citation.]” Greenlaw v. United States, 554 U.S. 237, 243-44
               (2008).
¶ 25       Here, Taliani filed a FOIA request to obtain his grand jury transcripts. Herrmann denied
       Taliani’s request with a letter stating:
               “That Grand Jury Transcript was provided to your attorney prior to trial. You should
           contact him to receive a Grand Jury Transcript if you do not have it.
               725 ILCS 5/12-6 prohibits any further disclosure of the Grand Jury Transcript to you
           or anyone else.”
       Herrmann never asserted that the transcripts were exempt from FOIA, as he was required to
       do upon denial of Taliani’s FOIA request. See Illinois Education Ass’n v. Illinois State Board
       of Education, 204 Ill. 2d 456, 463-64 (2003) (when a public body receives a request for
       information under FOIA, it must comply with that request or provide written notice
       specifying the particular exemption, set forth in section 7 of FOIA, claimed to authorize the
       denial).
¶ 26       Taliani filed a complaint for declaratory judgment and injunctive relief, alleging that
       Herrmann violated FOIA. Herrmann filed a motion to dismiss the complaint, alleging that
       the Code of Criminal Procedure of 1963 (Code) (725 ILCS 5/112-6(b) (West 2008))
       prohibited disclosure of Taliani’s grand jury transcripts. Again, Herrmann never asserted that
       the transcripts were exempt from FOIA. Thereafter, Taliani filed a motion for judgment on
       the pleadings. On August 8, 2008, the trial court granted Taliani’s motion and entered an
       order granting Taliani the relief he requested in his complaint. On January 22, 2009, the trial
       court entered an order granting Taliani attorney fees.

¶ 27                                   A. Notice of Appeal
¶ 28       Herrmann filed a notice of appeal, which provided:
                “Patrick Herrmann *** hereby appeals the order *** entered on January 22, 2009
           awarding attorney’s fees in the amount of $9,361.62. The appellant seeks the reversal of
           the order entered January 22, 2009 awarding the attorney’s fees to the plaintiff, appellee,
           Steven Taliani.”
       The notice of appeal made no reference to the trial court’s August 8, 2008, order granting
       Taliani judgment on his FOIA complaint nor did it seek reversal of that order, which did not
       become appealable until the trial court ruled on the attorney fee request. See Hamer v. Lentz,
       155 Ill. App. 3d 692, 695 (1987). Since the notice of appeal did not mention the August 8,




                                                 -6-
       2008, order, we lack jurisdiction to consider it.2

¶ 29                                 B. Trial and Appeal Record
¶ 30       Additionally, it was improper for the majority to rule that FOIA was “not the proper
       vehicle for obtaining grand jury transcripts” because that issue was never raised by Herrmann
       in the trial court or on appeal. Supra ¶ 17. In the trial court, Herrmann argued that the Code
       did not authorize disclosure of the transcripts. He never argued that FOIA did not apply to
       Taliani’s request for his grand jury transcripts or that the transcripts were exempt from
       disclosure under FOIA. Thus, Herrmann forfeited review of the trial court’s decision that
       FOIA required disclosure of the transcripts. See Rojas Concrete, Inc., 406 Ill. App. 3d at 482.
¶ 31       Furthermore, on appeal, Herrmann did not challenge the trial court’s order granting
       Taliani’s motion for judgment on the pleadings. The only “Issue[ ] Presented for Review”
       by Herrmann in his opening brief was “[w]hether the trial court erred in awarding attorney
       fees.” Because the sole issue Herrmann presented to this court was the propriety of the
       attorney fees award, the trial court’s decision granting judgment to Taliani in the FOIA action
       is not reviewable by this court. See Jordan, 246 Ill. App. 3d at 1048.
¶ 32       Here, the majority sua sponte raised the issue of whether Taliani’s underlying FOIA
       complaint was proper. Because that issue was not raised by the parties in the trial court or
       on appeal, the majority should not have decided it. See Givens, 237 Ill. 2d at 323.

¶ 33                                             II
¶ 34       Though I need only speak to the majority’s opinion, I think the substantive issues, the
       only issues, raised by the parties should be addressed, that is (1) whether the trial court
       properly granted attorney fees to Taliani’s attorney, and (2) whether Taliani’s attorney was
       entitled to fees on fees. I would answer both questions in the affirmative.

¶ 35                                   A. Entitlement to Fees
¶ 36        The only prerequisite to an award of attorney fees under FOIA is that the party seeking
       the information “substantially prevail[ ] in a proceeding.” 5 ILCS 140/11(i) (West 2008);
       Callinan v. Prisoner Review Board, 371 Ill. App. 3d 272, 277 (2007). In order to
       substantially prevail in a FOIA claim, the plaintiff must demonstrate that (1) the prosecution
       of the action could reasonably be regarded as necessary to obtain the information, and (2) the
       action substantially caused delivery of the information. People ex rel. Ulrich v. Stukel, 294
       Ill. App. 3d 193, 202 (1997).
¶ 37        In determining a reasonable fee, the court may consider the fee arrangement between the


               2
                  The majority contend that they are not reviewing the trial court’s August 8, 2008, order.
       However, it is the propriety of that order that leads the majority to conclude that no attorney fees
       should have been allowed in this case. The majority find that attorney fees were improper because
       the transcripts fall within an exception under FOIA. The problem is that Herrmann never raised that
       issue at trial or appeal. Thus, it should not be decided by this court.

                                                   -7-
       attorney and the client. Renken v. Northern Illinois Water Co., 191 Ill. App. 3d 744, 751
       (1989). Other factors to consider are: (1) the skill and standing of the attorney; (2) the nature
       of the cause and the novelty and difficulty of the issue; (3) the amount and the importance
       of the subject matter; (4) the degree of responsibility involved in managing the case; (5) the
       time and labor required; (6) the usual and customary rate charged in the community; and (7)
       the benefit to the client. Blankenship v. Dialist International Corp., 209 Ill. App. 3d 920, 927
       (1991). A trial court is free to use its own knowledge and experience to evaluate the attorney
       fees sought. McHenry Savings Bank v. Autoworks of Wauconda, Inc., 399 Ill. App. 3d 104,
       113 (2010).
¶ 38       The record shows that in 2007, Taliani requested his grand jury transcripts from
       Herrmann through a FOIA request. Herrmann refused to turn over the transcripts to Taliani.
       Only after Taliani instituted his FOIA action and the trial court ordered Herrmann to provide
       the transcripts did Herrmann finally turn them over. Taliani substantially prevailed in his
       FOIA action. See Stukel, 294 Ill. App. 3d at 202.
¶ 39       Taliani’s attorney, Caplan, provided sufficient information supporting his request for
       attorney fees. Caplan’s fee petition contained a detailed list of the services Caplan performed
       on Taliani’s behalf, the time spent on those services and the hourly rate he charged for his
       work. Caplan also testified to his time and work product. Taliani’s expert testified to the
       amount of work Caplan performed in the case, Caplan’s experience, and the customary rate
       charged by attorneys in the community. The trial court considered this evidence to determine
       the fee’s reasonableness, applying the Blankenship factors. See Blankenship, 209 Ill. App.
       3d at 927. Additionally, the court properly relied upon its own knowledge and experience in
       determining the fees. See McHenry Savings Bank, 399 Ill. App. 3d at 113. The trial court
       properly determined that Taliani was entitled to attorney fees.

¶ 40                                       B. Fees on Fees
¶ 41        The question of whether the Illinois FOIA’s provision for attorney fees includes fees on
       fees appears to be a matter of first impression. However, Illinois courts have permitted fees
       on fees requests in other contexts. See Rackow v. Human Rights Comm’n, 152 Ill. App. 3d
       1046, 1064 (1987) (allowing fees on fees under Human Rights Act); In re Estate of Marks,
       74 Ill. App. 3d 599 (1979) (trial court approved attorney fees for time spent preparing
       petition for attorney fees in contested probate case). We agree with this concept and believe
       it should apply in FOIA cases.




                                                 -8-
¶ 42       Courts have allowed fees on fees under similar state statutes,3 federal FOIA,4 and other
       federal fee-shifting statutes.5 The denial of fees on fees attenuates the practical effect and the
       intent of fee-shifting statutes. See In re Southern California Sunbelt Developers, Inc., 608
       F.3d at 463 (“[I]t would be inconsistent to dilute a fees award by refusing to compensate
       attorneys for the time they reasonably spent in establishing their rightful claim to the fee.”
       (Internal quotation marks omitted)).
¶ 43       The primary purpose of the Illinois FOIA’s attorney fee provision is “to prevent the
       sometimes insurmountable barriers presented by attorney fees from hindering an individual’s
       request for information and from enabling the government to escape compliance with the
       law.” Duncan Publishing, Inc. v. City of Chicago, 304 Ill. App. 3d 778, 786 (1999). The
       purpose and intent of the Illinois FOIA’s attorney fees provision can only be fully
       accomplished if fees on fees are allowed. I would find that the trial court erred in denying
       Taliani’s request for fees on fees.




               3
                 See Courier News v. Hunterdon County Prosecutor’s Office, 876 A.2d 806, 811 (N.J.
       Super. Ct. App. Div. 2005) (time spent preparing a fee petition compensable under New Jersey’s
       Open Records Act (N.J. Stat. Ann. § 47:1-6 (West 2002))); Hollen v. Hathaway Electric, Inc., 584
       S.E.2d 523 (W. Va. 2003) (plaintiff entitled to fees for time spent preparing and arguing an attorney
       fees petition under the West Virginia Wage Payment and Collection Act (W. Va. Code § 25-5-1 et
       seq. (2000))).
               4
                See Ralph Hoar & Associates v. National Highway Traffic Safety Administration, 985 F.
       Supp. 1 (D.D.C. 1997).
               5
                “ ‘In statutory fee cases, federal courts *** have uniformly held that time spent in
       establishing the entitlement to and amount of the fee is compensable.’ [Citation.]” In re Southern
       California Sunbelt Developers, Inc., 608 F.3d 456, 463 (9th Cir. 2010); see, e.g., American
       Federation of Government Employees, AFL-CIO, Local 3882 v. Federal Labor Relations Authority,
       994 F.2d 20 (D.C. Cir. 1993) (Back Pay Act); Mares v. Credit Bureau of Raton, 801 F.2d 1197 (10th
       Cir. 1986) (Truth-in-Lending Act, Fair Credit Reporting Act and Fair Debt Collections Practices
       Act); Sierra Club v. Environmental Protection Agency, 769 F.2d 796 (D.C. Cir. 1985) (Clean Air
       Act); Institutionalized Juveniles v. Secretary of Public Welfare, 758 F.2d 897 (3d Cir. 1985) (Civil
       Rights Attorney’s Fees Awards Act of 1976); In re Nucorp Energy, Inc., 764 F.2d 655 (9th Cir.
       1985) (Bankruptcy Reform Act); Prandini v. National Tea Co., 585 F.2d 47 (3d Cir. 1978) (Civil
       Rights Act of 1964); American Canoe Ass’n v. United States Environmental Protection Agency, 138
       F. Supp. 2d 722 (E.D. Va. 2001) (Clean Water Act and Endangered Species Act).

                                                   -9-